Citation Nr: 0013274	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of a left 
ankle fracture.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In a March 1996 decision, the RO denied the claim of 
entitlement to service connection for PTSD.  The RO continued 
to deny the claim in a December 1996 decision, and the 
veteran submitted a notice of disagreement in January 1997.  
A statement of the case was issued in February 1997.  The 
veteran submitted a substantive appeal in September 1997.

In a February 1997 decision, the RO denied the claim of 
service connection for residuals of a head injury with 
unconsciousness and residuals of a left femur fracture (later 
described by the veteran as a left ankle fracture).  The 
veteran submitted a notice of disagreement in March 1997.  A 
statement of the case was issued in April 1997.  The veteran 
submitted a substantive appeal in September 1997.  

The veteran accepted the videoconference hearing in lieu of 
an in-person hearing.  See correspondence dated in September 
1999.  In October 1999, the hearing was conducted by the 
undersigned.  


FINDINGS OF FACT

1.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

2.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

3.  The veteran has PTSD as a result of traumatic events that 
occurred during his active period of his service.

4.  There is no competent evidence of record which 
establishes a current diagnosis of a left ankle condition.

5.  There is no competent evidence of record which 
establishes a nexus between injuries incurred in jeep 
accident during service and current complaints of headaches.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in wartime service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left ankle injury.  
38 U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a head injury.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 



Entitlement to Service Connection for PTSD

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  That is, the claim presented is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed and that the VA has fulfilled 
its duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107 (West 1991) and 38 C.F.R. § 3.103(a). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1999).  In this case, 
the evidence clearly shows that all of the required elements 
have been met.  

In this case, the service medical records show that in 1967, 
the veteran was treated for acute situation reaction.  
Further references to psychiatric care appear in post-service 
records dated in the 1990s.  These records reflect 
psychiatric treatment for PTSD, dysthymia, depression, and 
alcohol abuse.  

The claims folder includes VA hospitalization reports of 
1995, 1996 and 1997, all which reflect a diagnosis of PTSD.  
Upon his discharge in July 1995, he was given diagnoses of 
major depressive episode, PTSD and alcohol dependence.  It 
was noted that his psychological testing results were 
consistent with major depression and PTSD.  When discharged 
in April 1996, the listed diagnoses included chronic PTSD, 
alcohol abuse by history and a past history of major 
depression.  It was noted that he had a history of 
significant wartime traumas and posttraumatic symptoms that 
were consistent with a DSM-IV diagnosis of chronic PTSD.  
When he was discharged from the hospital in July 1997, the 
diagnoses were substance dependence alcohol, history of PTSD, 
and personality disorder not otherwise specified.  

The evidence of record also consists of a May 1996 
psychiatric evaluation report.  The examiner determined that 
the veteran appeared to have clear-cut PTSD after combat in 
Vietnam.  The examiner commented that it sounded as if he was 
able to function for many years with the problem, but that he 
decompensated within the last two years into a state of 
rather severe depression and PTSD symptoms.  The examiner 
diagnosed a single episode of major depression, alcohol 
dependence, and PTSD.  It is noted that in 1996 reports from 
the Vet Center, social workers had reported a diagnosis of 
rule out PTSD.

The records also show that the veteran was enrolled in a VA 
PTSD program in September 1997 and discharged that December 
and that the reported diagnoses included PTSD and alcoholism.  
Of record is a December 1997 discharge summary report from 
the PTSD residential rehabilitation program.  

Overall, the evidence clearly shows that the veteran has been 
diagnosed with PTSD.  Therefore, the first requirement to 
establish a claim for the condition has been met. 

Regarding stressors, a review of the service records shows 
that from June 1967 to June 1968, the veteran served as a 
card punch operator while in Vietnam.  From June to September 
1967, he was with the HHC 229th Avn Bn 1st Cav Div (AM), and 
from September 1967 to June 1968, he was with Co C 15th TC Bn 
1st Cav Div (AM).  The records do not show that the veteran 
received awards or decorations associated with combat 
service.

In 1996 and 1998, the veteran provided stressor statements 
and explained that some of the information was not accurate 
because of his problems with memory.  He also provided 
information regarding his stressors during his personal 
hearing in October 1999.  In his statements, he indicated 
that he had been approved for a combat award while serving in 
the 1st Cav.  During his tour, he was stationed in the DMZ, 
and during the TET Offensive, there were rockets in the skies 
at night.  One time after coming back from Phu Bai, he was 
involved in an accident that occurred when a jeep was blown 
up, and was unconscious for about four days.  It was 
difficult for him to sleep because of all the fighting that 
took place at night.  He seldom performed duties associated 
with his assigned position as a keypunch operator.  During 
his hearing, he explained that one of his primary duties 
included carrying information from one place to another by 
helicopter or by using road transportation.  The jeep 
accident that he described occurred while performing these 
duties.  He was with the 1st Cav which was an air support 
unit, and he saw lots of people who had been wounded and 
killed.  His unit was constantly under attack.  One of his 
friends, who he named, was killed after being assigned to a 
different unit.  He did not have to help with the dead, but 
saw a lot of death and dying around him, as well as constant 
gunfire and rockets.  

In November 1998, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided extracts of 1967 
to 1968 unit histories submitted by the 229th Aviation 
Battalion and the 15th Transportation Battalion.  A review of 
the unit histories show that there were incidents involving 
ground to air firing, the loss of a door gunner from Company 
D, and the shooting down of three aircraft not associated 
with the 229th.  These events occurred in August 1967, a 
period when he was associated with the 229th Aviation 
Battalion.  It was noted that in February 1968, Company C was 
involved in a move to the Hue/Phu Bai area, and at the time 
of the move, the 1st Cav was involved in a struggle to regain 
the ancient capital of Hue and desperately needed the 
aircraft maintenance support of another unit.  In conjunction 
with the move, DS V further deployed forward from Hue/Phu Bai 
to Camp Evans in support of the 227th AHB.  It was further 
noted that the 15th Transportation Battalion units provided 
support capabilities during the TET Offensive in the I Corps 
area of operations.  It was also indicated that June 11th 
marked the first of numerous med evac missions to be flown by 
the 15th Trans Bn aircraft for the area north of Da Nang. 

In the letter from USASCRUR, it was further noted that the 
casualty data did not list any injuries for the veteran or 
the person the veteran reported was killed.  However, a copy 
of a casualty report was provided in 1999.  It shows that the 
person the veteran named died in December 1967, and that his 
death was the result of a helicopter crash.  

Clearly, the service records and the reports provided by 
USASCRUR, do not demonstrate that the veteran engaged in 
combat.  Also, there are no reports which corroborate the 
veteran's account of a jeep being blown up.  The only 
documented account involving a jeep appears in the service 
medical records with regard to a motor vehicle accident, not 
an attack.  However, overall the reports provided do offer 
some insight into the type of environment the veteran was in 
during his period of service in Vietnam, particularly the TET 
Offensive and Company C's involvement in the move to the 
Hue/Phu Bai area.  Therefore, with regard to the veteran's 
account of that environment and the unit histories, there is 
credible supporting evidence that the claimed inservice 
stressors occurred.  Furthermore, the medical evidence of 
record reflects references to those stressors as the reason 
for his PTSD.  Given this, it is reasonable to conclude that 
there is a link, established by medical evidence, between the 
current symptoms and the inservice stressor.  Therefore, the 
requirements to establish a claim of service connection for 
PTSD have been met, and the appeal is granted.  

Entitlement to Service Connection for Residuals of a Head 
Injury and Residuals of a Left Ankle Fracture

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
residuals of a head injury, and residuals of a left femur 
fracture.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to those claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  The service 
medical records do confirm the veteran's account of injuries 
to the head and left ankle sustained in a jeep accident 
during service.  

The records show that the veteran was irrational and 
uncooperative, and that the veteran stated that he had been 
drinking.  The physical examination revealed facial 
lacerations and contusions, as well as a hematoma of the 
forehead.  He was admitted for observation, and the plan was 
for him to return to duty.  Records dated in April 1968, show 
that x-rays of the skull did not reveal a fracture, and that 
the veteran continued to have tension headaches.  It was also 
noted that the veteran sustained a sprained ankle, and that 
in May and June 1968 he complained that it had worsened.  
However, the June 1968 separation examination report 
indicates that the extremities were normal, and there were no 
references to headaches.  The medical history report 
completed at that time is negative with regard to reports of 
headaches or problems with the left ankle. 

Despite the documentation of a left ankle sprain in the 
service medical records, the first requirement for a well-
grounded claim has not been met since the post-service 
records do not include a medical diagnosis of a current 
disability.  In October 1999, the veteran testified that an 
old left ankle fracture was found when he underwent a 
physical examination in 1977.  He had been taking medication 
for the pain at that time, and has been taking it as needed 
since that time.  He had not suffered any other injuries to 
the ankle since the one during service.  Currently, the ankle 
bothers him, and he has to hop and limp a little bit.  
However, a review of all of the medical records associated 
with the file, particularly those which include a summary of 
a physical examination, are negative with regard to problems 
involving the left lower extremity.  

Other than complaints of pain and discomfort, there is not a 
diagnosed condition with respect to the left ankle.  In the 
case Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. 
Dec. 29, 1999), the United States Court of Appeals for 
Veterans Claims (Court) made a distinction between the 
consideration of pain as it pertains to the rating of a 
service-connected disability versus consideration of pain as 
a disability for which service connection may be granted.  
Essentially, the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  That is the case here, 
therefore the first requirement for a well-grounded claim has 
not been met since a left ankle condition has not been 
diagnosed.  

Regarding the claim of service connection for headaches, the 
post-service records show that the veteran has been seen on 
occasion for those complaints and that he has a history of 
head injuries incurred during his childhood and during 
service.  VA records show that in August 1997, the veteran 
was treated for his complaints of headaches, which he 
indicated occurred off and on over the years.  The examiner 
reported an impression of nonspecific headaches, and rule out 
post traumatic.  There is a notation that the veteran 
sustained an injury during his youth, at age 19.  A CT of the 
brain was normal.  

Here, the first requirement for a well-grounded claim has 
been met since the treatment and complaints of headaches are 
documented throughout the record.  However, the third 
requirement has not been met in this case since those same 
records are void of medical opinions which state that there 
is a link between the head injury during service and the 
current complaints.  Therefore, the claim of service 
connection is not well grounded, given the absence of the 
required link.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's statements, 
including his October 1999 testimony, are sufficient to show 
that he has been suffering from headaches since his injury in 
1968.  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Here, the medical evidence is negative with regard to a 
current diagnosis of a left ankle disability and a link 
between the head injury during service to current complaints 
of headaches.  The only evidence in support of these claims 
consists of the veteran's lay assertions.  However, the 
assertions of a lay party on matters of medical causation of 
a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of the claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the statement of the case and supplemental statement 
of the case.  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence of a current left ankle 
disability, as well as medical evidence of a link between a 
head injury during service and current complaints of 
headaches.  


ORDER

Entitlement to service connection for PTSD has been 
established, and the appeal is granted.  

The claim of entitlement to service connection for residuals 
of a left ankle injury is not well grounded, and the appeal 
is denied.  

The claim of entitlement to service connection for residuals 
of a head injury is not well grounded, and the appeal is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

